USCA4 Appeal: 22-6247      Doc: 7         Filed: 08/30/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-6247


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        THOMAS MONTRIL BROWN, a/k/a Sparks,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Terry L. Wooten, Senior District Judge. (4:05-cr-00770-TLW-1)


        Submitted: August 18, 2022                                        Decided: August 30, 2022


        Before MOTZ, WYNN, and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Thomas Montril Brown, Appellant Pro Se. Derek Alan Shoemake, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6247      Doc: 7         Filed: 08/30/2022      Pg: 2 of 2




        PER CURIAM:

               Thomas Montril Brown appeals the district court’s order denying his motion for

        compassionate release.      We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. United States v. Brown,

        No. 4:05-cr-00770-TLW-1 (D.S.C. Feb. 22, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2